DETAILED ACTION
This Office Action is responsive to application number 17/352,302 SANI-PLUNGE, filed on 6/20/21. Claims 1-6 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
While the reference characters are listed in the specification they are listed as “item #” rather than the reference character listed as shown in the drawings.  Please preview the patents used in the following rejection for an example of how to amend the specification to correct the reference characters that correspond to the drawings of record.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feeding element of claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 have the limitation “A device…” it is unclear if this is the same device introduced in claim 1 or a different device. Correction is required. 
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US 2019/0345704) in view of Law et al. (US 9,890,524) in view of Alldredge (US Pub. 2004/0163166).
Regarding claim 1 Morse shows a device for unclogging toilet, comprising: (a) a hollow elongated body (104, 312; Fig. 3) having a frontal portion on one end (at 114) and a tail portion on the other end (at 312), (c) a plurality of waterproof disposable barriers (304) whereby said waterproof barriers could be to put in through said frontal portion and retrieved through said tail (capable of Figs. 1& 3; ¶ [0046]).  
Morse fails to show (b) a handle removably secured to said frontal portion of said hollow elongated body.  However, Law shows a similar device with a removable handle (112). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse to include a removable handle for the purpose of having better leverage and control while plunging as shown by Law.  
Morse fails to show a plunge ball with petal-like members.  However, Alldredge shows a similar device with a plunge ball (46b) having petal-like members (80, 82, 84 and 86).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse to include petal like members for the purpose of fitting the passage of the toilet even when mis-aligned as suggested by Alldredge (¶ [0025]).
Regarding claim 2 Morse shows the device as in claim 1 wherein said frontal portion and said hollow elongated body are of cylindrical shape with the said frontal portion having a greater radius (shown near 116; Fig. 1 of Law) than the rest of the said hollow elongated body (as combined with Law), whereby the space enclosed by said frontal portion and said handle provides storage for said waterproof disposable barriers (note, col. 2, lines 27-29).  
Regarding claim 3 Morse shows the device as in claim 2, further comprising a feeding element (348) feeding said waterproof disposable barriers from said frontal portion along the length of said hollow elongated body to said tail portion.  
Regarding claim 4 Morse shows the device as in claim 3, further comprising a canister (564) to hold said hollow elongated body with said handle and said plunge ball.  
Regarding claim 5 Morse shows the device as in claim 3 wherein said plunge ball is made of flexible materials such as rubber (¶ [0077]).
Regarding claim 6 Morse shows the device as in claim 3 wherein said waterproof disposable barriers are biodegradable bags (¶ [0034]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kendrick (US 11,274,427) shows a petal like plunger ball device; Shapiro (US Pub. 2021/0277642) shows the general state of the art of a plunging device with a disposable barrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        10/17/2022